56 F.3d 68NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John W. GEHRKE, Appellant,v.Steven W. LEE, Warden, South Dakota State Penitentiary;Mark W. Barnett, Attorney General, State of SouthDakota, Appellees.
No. 94-2832
United States Court of Appeals,Eighth Circuit.
Submitted:  May 25, 1995Filed:  Jun. 2, 1995

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD.
PER CURIAM.


1
John W. Gehrke, a South Dakota inmate, appeals the district court's1 denial of his 28 U.S.C. Sec. 2254 petition.  Gehrke seeks relief on the ground that his 15-year sentence for aggravated assault on a law enforcement officer, in violation of S.D. Codified Laws Ann. Sec. 22-18-1.1(3) (1988), is excessively long, and thus violates the Eighth Amendment.  After reviewing the district court's opinion and the briefs and materials the parties submitted to this court, we conclude that no error of law appears, and that an opinion would lack precedential value.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota